Title: Cash Accounts, January 1772
From: Washington, George
To: 

 

[January 1772]



Cash


Jany  1—
To Cash Won at Cards
£ 6. 2.0


Contra


1—
By Cash paid Mr Cunningham of Alexa. for Sundry Branding Irons from Philada
3.16.0


5—
By my Expens. at Arrells Settling Colo. [Thomas] Colvills Estate Accts with the Assignees of J[ohn] Semple
1.17.9



By Michl Gretter for 1 Qr of Beef 46 lb. @ 3d.
0.11.6


7—
By Lund Washington
12. 0.0



By Freight of Oats &ca from the Eastn Shore
10.13.4


10—
By a Mare bought of Edwd Woffing
5. 0.0



By Susanna Bishop layg Doll & Knittg a pr of Stockings
0.15.0


15—
By Colo. Fairfax’s Servants
1.10.0



By Jonathan Palmer
5. 0.0


19—
By Thomas Williams
2.10.0


23—
By Mr [Thomas] Richardson of Geo: Town for Bottles £10.10.0 Pensa. equal to Virga
7.17.6


24—
By a pair of Leather Breeches for Will
1.10.0



By Dominicus Hovenor
2.10.0


